918 F.2d 957
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Fred E. CHRISTIAN, Plaintiff-Appellant,v.John GLUCH, W. Trimble, the Bureau of Prisons, Defendants-Appellees.
No. 90-1348.
United States Court of Appeals, Sixth Circuit.
Nov. 20, 1990.

Before KEITH and BOGGS, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
Fred E. Christian, a federal prisoner, appeals pro se the judgment for defendants in this action filed under the authority of Bivens v. Six Unknown Named Agents of Fed.  Bureau of Narcotics, 403 U.S. 388 (1971).  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Christian sought monetary, declaratory, and injunctive relief in this action filed against the warden of the Federal Corrections Institute at Milan, Michigan, a counselor at that institution, and the Bureau of Prisons.  He alleged that the warden and counselor had ignored his repeated requests for the proper form to appeal a disciplinary conviction until the time for appeal had expired, in violation of his substantive due process rights.  The district court adopted the magistrate's recommendation to grant defendants' motion for summary judgment over Christian's objections.


3
Upon consideration, we affirm the district court's judgment.  Christian simply has no due process right to an appeal of a disciplinary conviction.  Due process is satisfied in this context by advance notice of the charge, an opportunity to present evidence, and a written statement of findings.   Wolff v. McDonnell, 418 U.S. 539, 563-67 (1974).  Christian did receive these due process requirements.


4
Accordingly, the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.